NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERT BOSCH LLC,
Plaintiff~Appellan,t, 1
V.
PYLON MANUFACTURING CORP.,
Defendant-Cross Appellant.
2011-1363, -1364 _
Appea1s from the United States District Court for the
District of DelaWare in case no. 08-CV-0542, Judge Sue L.
Robinson.
ON MOTION
Before PROST, Circu,it Judge.
0 R D E R
Robert B0sch LLC moves for reconsideration of this
court’s denial of Bosch’s motion to dismiss the appeals
Py1on Manufacturing Corp. opposes. Bosch replies
On August 1, 2Ol1, this court denied B0sch’s motion
to dismiss the appeals for lack of jurisdicti0n. That order
explained that this court has jurisdiction under 28 U.S.C.

ROBERT BOSCH V. PYLON MFG CORP 2
§ 1292(c)(2) when the underlying case is final except for
an accounting.
Bosch’s motion urges the court to draw a distinction
between an “accounting" under 28 U.S.C. § 1292(c)(2) and
a "jury trial... on the issues of damages and Wi]lfulness.”
Such a distinction, hoWever, is inconsistent with this
court’s precedent. Section 1292(c)(2) does not divest the
district court of jurisdiction to proceed with a damages
trial. As this court has stated, the purpose of § 1292(c)(2)
“alloWing interlocutory appeals in patent cases was to
permit a stay of a damages trial." fn re Calmar, In.c., 854
F.2d 461, 464 (Fed. Cir. 1988). In fact, “this court has
repeatedly denied, in unpublished opinions, motions to
stay damages trials during appeals in patent cases." Id.
Accordingly, ' '
IT ls OR1:)ERED THAT: °
The motion for reconsideration is denied.
FOR THE COURT
   /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Mark A. Pals, Esq, U.S. C0UR1E¢lJIF§4l’,PEALS FOR
l\/lark A. Hannemann, Esq. THE FEDERm` C1RcU1T
324 OCT 24 2011
1ANHDRBAL¥
CLERK